Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/777,418 (reference application) in view of Kasada et al. (US 2017/0186460 A1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
As per claim 1 of the instant invention, copending Application No. 16/777,418 claims a magnetic tape comprising: a non-magnetic support; and a magnetic layer including ferromagnetic powder and a binding agent, a non-magnetic layer including non-magnetic powder between the non-magnetic support and the magnetic layer; and a back coating layer on a surface side of the non-magnetic support opposite to a surface side provided with the magnetic layer, wherein the magnetic layer has a timing-based servo pattern, wherein an edge shape of the 99.9 - L0.1 between a value L99.9 of a cumulative distribution function of 99.9% and a value L0.1 of a cumulative distribution function of 0.1% in a position deviation width from an ideal shape of the magnetic tape in a longitudinal direction is 180 nm or less, wherein a difference Safter - Sbefore between a spacing Safter measured on a surface of the magnetic layer by an optical interferometry after methyl-ethyl-ketone cleaning and a spacing Sbefore measured on the surface of the magnetic layer by an optical interferometry before methyl-ethyl-ketone cleaning is greater than 0 nm and 15.0 nm or less (see claims 1, 6, 7 of copending Application No. 16/777,418).
As per claim 2 (and analogously, as per claim 12) of the instant application, wherein the difference Safter - Sbefore is 2.0 nm or more and 15.0 nm or less (see claims 2, 9, 14 of copending Application No. 16/777,418).
As per claim 3 (and analogously, as per claims 13 and 18) of the instant application, wherein the difference Safter - Sbefore is 3.0 nn or more and 12.0 nm or less (see claims 3, 10, 15 of copending Application No. 16/777,418).
As per claim 4 of the instant application, see claim 4 of copending Application No. 16/777,418.
As per claim 5 of the instant application, see claim 5 of copending Application No. 16/777,418.
As per claim 11 of the instant application, see claim 8 of copending Application No. 16/777,418.
As per claim 12 of the instant application, see claim 9 of copending Application No. 16/777,418.

As per claim 14 of the instant application, see claim 11 of copending Application No. 16/777,418.
As per claim 15 of the instant application, see claim 12 of copending Application No. 16/777,418.
As per claim 17 of the instant application, see claim 13 of copending Application No. 16/777,418.
As per claim 18 of the instant application, see claim 15 of copending Application No. 16/777,418.
As per claim 19 of the instant application, see claim 16 of copending Application No. 16/777,418.
As per claim 20 of the instant application, see claim 17 of copending Application No. 16/777,418.
However, as per claim 1 of the instant application, copending Application No. 16/777,418 does not claim wherein the magnetic layer has the ferromagnetic powder comprising hexagonal ferrite powder and/or ε-iron oxide powder. Additionally, copending Application No. 16/777,418 does not claim the features of claims 6-10 and 16 of the instant application.
Such magnetic tape compositions/characteristics are well-known in the art. 
As just one example, Kasada et al. (US 2017/0186460 A1) discloses an analogous magnetic tape, in the same field of endeavor as copending Application No. 16/777,418. More concretely, as per claim 1, Kasada et al. (US 2017/0186460 A1) discloses a magnetic tape comprising: a non-magnetic support (e.g., see, inter alia, abstract "nonmagnetic support"); a non-inter alia, paragraph [0097]) and a magnetic layer including ferromagnetic powder and a binding agent (e.g., see, inter alia, abstract "magnetic layer," "ferromagnetic powder," "binder"), wherein the magnetic layer has a timing-based servo pattern (e.g., see, inter alia, abstract "timing-based servo pattern"), wherein an edge shape of the timing-based servo pattern, specified by magnetic force microscopy is a shape in which a difference L99.9 - L0.1 between a value L99.9 of a cumulative distribution function of 99.9% and a value L0.1 of a cumulative distribution function of 0.1% in a position deviation width from an ideal shape of the magnetic tape in a longitudinal direction is 180 nm or less (e.g., see, inter alia, abstract).
As claim 1 of the instant application, Kasada et al. (US 2017/0186460 A1) further discloses comprising: a non-magnetic layer including non-magnetic powder and a binding agent between the non-magnetic support and the magnetic layer. See, inter alia, paragraph [0097] of Kasada et al. (US 2017/0186460 A1).
As per claim 1 of the instant application, Kasada et al. (US 2017/0186460 A1) further discloses comprising: a back coating layer including non-magnetic powder and a binding agent on a surface side of the non-magnetic support opposite to a surface side provided with the magnetic layer. See, inter alia, paragraph [0107] of Kasada et al. (US 2017/0186460 A1). 
Moreover, as per claim 1, Kasada et al. (US 2017/0186460 A1) discloses wherein the ferromagnetic powder comprises hexagonal ferrite powder and/or ε-iron oxide powder (e.g., see, inter alia, paragraph [0088]).

As per claim 7 of the instant application, Kasada et al. (US 2017/0186460 A1) further discloses wherein the non-magnetic layer has a thickness ranging from 100 nm to 800 nm (e.g., see paragraph [0104]).
As per claim 8 of the instant application, Kasada et al. (US 2017/0186460 A1) further discloses wherein the back coating layer has a thickness ranging from 0.1 µm to 0.4 µm (e.g., see paragraph [0107]).
As per claim 9 of the instant application, Kasada et al. (US 2017/0186460 A1) further discloses wherein an average particle size of the ferromagnetic powder is 25nm or less (e.g., see paragraph [0079]).
As per claims 10 and 16, although Kasada et al. (US 2017/0186460 A1) as applied to copending Application No. 16/777,418, does not expressly disclose wherein the ferromagnetic powder is vertically orientated, Official notice is taken that vertically oriented ferromagnetic powder as used in magnetic tapes, is notoriously old and well-known and ubiquitous in the art; such noticed fact being capable of instant and unquestionable demonstration as being well-known.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed made to provide the ferromagnetic powder of Kasada et al. (US 2017/0186460 A1) as being vertically orientated, as is well-known in the art, as applied to copending Application No. 16/777,418, in order to advantageously allow for the perpendicular anisotropy (as being most energetically favorable) of the PMR tape media to increase areal 
Given the express teachings and motivations, as espoused by Kasada et al. (US 2017/0186460 A1), it would have been obvious to one of ordinary skill in the art to provide the features of the instant application's claimed invention, which are shown by Kasada et al. (US 2017/0186460 A1), into the inventions claimed invention of copending Application No. 16/777,418, in order to advantageously "accurately record information on a magnetic tape and/or accurately reproduce information that has been recorded on a magnetic tape" "even when the position of the magnetic tape fluctuates in the direction of width relative to the magnetic head." See paragraph [0009] of Kasada et al. (US 2017/0186460 A1).  

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/857,502 (reference application) in view of Kasada et al. (US 2017/0186460 A1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
As per claim 1 of the instant invention, copending Application No. 16/857,502 claims a magnetic tape comprising: a non-magnetic support; and a magnetic layer including ferromagnetic powder and a binding agent, wherein a difference Safter - Sbefore between a spacing Safter measured on a surface of the magnetic layer by an optical interferometry after methyl-ethyl-ketone cleaning and a spacing Sbefore measured on the surface of the magnetic 
As per claim 2 (and analogously, as per claim 12) of the instant application, wherein the difference Safter - Sbefore is 2.0 nm or more and 15.0 nm or less (see claims 1, 2, 9 of copending Application No. 16/857,502, wherein the claimed range is encompassed by claims 1, 2, 9 of copending Application No. 16/857,502).
As per claim 3 (and analogously, as per claims 13 and 18) of the instant application, wherein the difference Safter - Sbefore is 3.0 nn or more and 12.0 nm or less (see claims 2, 9 of copending Application No. 16/857,502).
However, as per claim 1 of the instant application, copending Application No. 16/857,502 does not claim wherein the magnetic layer has a timing-based servo pattern, wherein an edge shape of the timing-based servo pattern, specified by magnetic force microscopy is a shape in which a difference L99.9 - L0.1 between a value L99.9 of a cumulative distribution function of 99.9% and a value L0.1 of a cumulative distribution function of 0.1% in a position deviation width from an ideal shape of the magnetic tape in a longitudinal direction is 180 nm or less.
Additionally, copending Application No. 16/857,502 does not claim wherein the magnetic layer has the ferromagnetic powder comprising hexagonal ferrite powder and/or ε-iron oxide powder. Additionally, copending Application No. 16/857,502 does not claim the features of claims 4-11 and 14-17, 19, 20 of the instant application.
Such magnetic tape characteristics utilized on timing-based servo magnetic tape media are well-known in the art.
inter alia, abstract "nonmagnetic support"); and a magnetic layer including ferromagnetic powder and a binding agent (e.g., see, inter alia, abstract "magnetic layer," "ferromagnetic powder," "binder"), wherein the magnetic layer has a timing-based servo pattern (e.g., see, inter alia, abstract "timing-based servo pattern"), wherein an edge shape of the timing-based servo pattern, specified by magnetic force microscopy is a shape in which a difference L99.9 - L0.1 between a value L99.9 of a cumulative distribution function of 99.9% and a value L0.1 of a cumulative distribution function of 0.1% in a position deviation width from an ideal shape of the magnetic tape in a longitudinal direction is 180 nm or less (e.g., see, inter alia, abstract).
Additionally, as claim 1 of the instant application, Kasada et al. (US 2017/0186460 A1) further discloses comprising: a non-magnetic layer including non-magnetic powder and a binding agent between the non-magnetic support and the magnetic layer. See, inter alia, paragraph [0097] of Kasada et al. (US 2017/0186460 A1).
Additionally still, as per claim 1 of the instant application, Kasada et al. (US 2017/0186460 A1) further discloses comprising: a back coating layer including non-magnetic powder and a binding agent on a surface side of the non-magnetic support opposite to a surface side provided with the magnetic layer. 
Additionally, as per claim 4 (as well as claims 14 and 19) of the instant application, Kasada et al. (US 2017/0186460 A1) further discloses wherein the timing-based servo pattern is a linear servo pattern which continuously extends from one side of the magnetic tape in a width inter alia, Figs. 3, 4 of Kasada et al. (US 2017/0186460 A1).  
As per claim 5 (as well as claims 15 and 20) of the instant application, Kasada et al. (US 2017/0186460 A1) further discloses wherein the difference L99.9 - L0.1 is 100 nm or more and 180 nm or less. See, inter alia, specific examples meeting that range as described in paragraph [0066] of Kasada et al. (US 2017/0186460 A1). 
As per claim 6 of the instant application, Kasada et al. (US 2017/0186460 A1) further discloses wherein the magnetic layer has a thickness ranging from 10 nm to 70 nm (e.g., see paragraph [0103]).
As per claim 7 of the instant application, Kasada et al. (US 2017/0186460 A1) further discloses wherein the non-magnetic layer has a thickness ranging from 100 nm to 800 nm (e.g., see paragraph [0104]).
As per claim 8 of the instant application, Kasada et al. (US 2017/0186460 A1) further discloses wherein the back coating layer has a thickness ranging from 0.1 µm to 0.4 µm (e.g., see paragraph [0107]).
As per claim 9 of the instant application, Kasada et al. (US 2017/0186460 A1) further discloses wherein an average particle size of the ferromagnetic powder is 25nm or less (e.g., see paragraph [0079]).
As per claims 10 and 16, although Kasada et al. (US 2017/0186460 A1) as applied to copending Application No. 16/857,502, does not expressly disclose wherein the ferromagnetic powder is vertically orientated, Official notice is taken that vertically oriented ferromagnetic 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed made to provide the ferromagnetic powder of Kasada et al. (US 2017/0186460 A1) as being vertically orientated, as is well-known in the art, as applied to copending Application No. 16/857,502, in order to advantageously allow for the perpendicular anisotropy (as being most energetically favorable) of the PMR tape media to increase areal density (as opposed to longitudinal recording), as is well-known, established and appreciated in the art. 
Given the express teachings and motivations, as espoused by Kasada et al. (US 2017/0186460 A1), it would have been obvious to one of ordinary skill in the art to provide the features of the instant application's claimed invention, which are shown by Kasada et al. (US 2017/0186460 A1), into the inventions claimed invention of copending Application No. 16/857,502, in order to advantageously "accurately record information on a magnetic tape and/or accurately reproduce information that has been recorded on a magnetic tape" "even when the position of the magnetic tape fluctuates in the direction of width relative to the magnetic head." See paragraph [0009] of Kasada et al. (US 2017/0186460 A1).  
As per claim 11 of the instant application, assuming that Kasada et al. (US 2017/0186460 A1) does not disclose wherein the magnetic tape is housed with a conventional magnetic tape cartridge, and/or, as per claim 17, wherein a  magnetic tape apparatus is provided comprising: a magnetic tape; a reading element unit; and75 an extraction unit, wherein the magnetic tape is the magnetic tape according to claim 1, wherein the reading element unit includes a plurality of Official notice is taken that magnetic tape cartridges and/or magnetic tape apparatuses, as set forth in claims 11 and 17 of the instant application, are notoriously old and well-known and ubiquitous in the art; such Officially noticed fact being capable of instant and unquestionable demonstration as being well-known.
	It would have been obvious to one of ordinary skill in the art at to simply utilize the magnetic tape combination of Kasada et al. (US 2017/0186460 A1) and copending Application No. 16/857,502 within a magnetic tape cartridge and used within its intended operating environment of a magnetic tape apparatus, as set forth in claims 11 and 17 of the instant application, in order to simply protect the magnetic tape and to further provide an apparatus which is capably of reading out the information set forth in such a magnetic tape with the known elements of claim 13, as is well-known, established and appreciated in the art. No new or unobvious result is seen to be obtained by using the magnetic tape combination as set forth, supra, in a known protective housing (cartridge) in a known magnetic tape apparatus environment.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/368,199 (reference application) in view of Kasada et al. (US 2017/0186460 A1).

Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
As per claim 1 of the instant invention, copending Application No. 16/368,199 claims a magnetic tape comprising: a non-magnetic support; and a magnetic layer including ferromagnetic powder and a binding agent, wherein a difference Safter - Sbefore between a spacing Safter measured on a surface of the magnetic layer by an optical interferometry after methyl-ethyl-ketone cleaning and a spacing Sbefore measured on the surface of the magnetic layer by an optical interferometry before methyl-ethyl-ketone cleaning is greater than 0 nm and 15.0 nm or less (see claims 1, 7 of copending Application No. 16/368,199).
As per claim 2 (and analogously, as per claim 12) of the instant application, wherein the difference Safter - Sbefore is 2.0 nm or more and 15.0 nm or less (see claims 2, 8 of copending Application No. 16/368,199).
As per claim 3 (and analogously, as per claims 13 and 18) of the instant application, wherein the difference Safter - Sbefore is 3.0 nn or more and 12.0 nm or less (see claims 3, 9 of copending Application No. 16/368,199).
However, as per claim 1 of the instant application, copending Application No. 16/368,199 does not claim wherein the magnetic layer has a timing-based servo pattern, wherein an edge shape of the timing-based servo pattern, specified by magnetic force microscopy is a shape in which a difference L99.9 - L0.1 between a value L99.9 of a cumulative distribution function of 99.9% and a value L0.1 of a cumulative distribution function of 0.1% in a position 
Additionally, copending Application No. 16/368,199 does not claim wherein the magnetic layer has the ferromagnetic powder comprising hexagonal ferrite powder and/or ε-iron oxide powder. Additionally, copending Application No. 16/368,199 does not claim the features of claims 4-11 and 14-17, 19, 20 of the instant application.
Such magnetic tape characteristics utilized on timing-based servo magnetic tape media are well-known in the art.
As just one example, Kasada et al. (US 2017/0186460 A1) discloses an analogous magnetic tape, in the same field of endeavor as copending Application No. 16/368,199. More concretely, as per claim 1, Kasada et al. (US 2017/0186460 A1) discloses a magnetic tape comprising: a non-magnetic support (e.g., see, inter alia, abstract "nonmagnetic support"); and a magnetic layer including ferromagnetic powder and a binding agent (e.g., see, inter alia, abstract "magnetic layer," "ferromagnetic powder," "binder"), wherein the magnetic layer has a timing-based servo pattern (e.g., see, inter alia, abstract "timing-based servo pattern"), wherein an edge shape of the timing-based servo pattern, specified by magnetic force microscopy is a shape in which a difference L99.9 - L0.1 between a value L99.9 of a cumulative distribution function of 99.9% and a value L0.1 of a cumulative distribution function of 0.1% in a position deviation width from an ideal shape of the magnetic tape in a longitudinal direction is 180 nm or less (e.g., see, inter alia, abstract).
Additionally, as claim 1 of the instant application, Kasada et al. (US 2017/0186460 A1) further discloses comprising: a non-magnetic layer including non-magnetic powder and a inter alia, paragraph [0097] of Kasada et al. (US 2017/0186460 A1).
Additionally still, as per claim 1 of the instant application, Kasada et al. (US 2017/0186460 A1) further discloses comprising: a back coating layer including non-magnetic powder and a binding agent on a surface side of the non-magnetic support opposite to a surface side provided with the magnetic layer. 
Additionally, as per claim 4 (as well as claims 14 and 19) of the instant application, Kasada et al. (US 2017/0186460 A1) further discloses wherein the timing-based servo pattern is a linear servo pattern which continuously extends from one side of the magnetic tape in a width direction to the other side thereof and is inclined at an angle α (e.g., angle Ɵ as depicted in Figs. 3, 4 of Kasada et al. (US 2017/0186460 A1)) with respect to the width direction, and wherein the ideal shape is a linear shape extending in a direction of the angle α - see, inter alia, Figs. 3, 4 of Kasada et al. (US 2017/0186460 A1).  
As per claim 5 (as well as claims 15 and 20) of the instant application, Kasada et al. (US 2017/0186460 A1) further discloses wherein the difference L99.9 - L0.1 is 100 nm or more and 180 nm or less. See, inter alia, specific examples meeting that range as described in paragraph [0066] of Kasada et al. (US 2017/0186460 A1). 
As per claim 6 of the instant application, Kasada et al. (US 2017/0186460 A1) further discloses wherein the magnetic layer has a thickness ranging from 10 nm to 70 nm (e.g., see paragraph [0103]).
As per claim 7 of the instant application, Kasada et al. (US 2017/0186460 A1) further discloses wherein the non-magnetic layer has a thickness ranging from 100 nm to 800 nm (e.g., see paragraph [0104]).

As per claim 9 of the instant application, Kasada et al. (US 2017/0186460 A1) further discloses wherein an average particle size of the ferromagnetic powder is 25nm or less (e.g., see paragraph [0079]).
As per claims 10 and 16, although Kasada et al. (US 2017/0186460 A1) as applied to copending Application No. 16/368,199, does not expressly disclose wherein the ferromagnetic powder is vertically orientated, Official notice is taken that vertically oriented ferromagnetic powder as used in magnetic tapes, is notoriously old and well-known and ubiquitous in the art; such noticed fact being capable of instant and unquestionable demonstration as being well-known.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed made to provide the ferromagnetic powder of Kasada et al. (US 2017/0186460 A1) as being vertically orientated, as is well-known in the art, as applied to copending Application No. 16/368,199, in order to advantageously allow for the perpendicular anisotropy (as being most energetically favorable) of the PMR tape media to increase areal density (as opposed to longitudinal recording), as is well-known, established and appreciated in the art. 
Given the express teachings and motivations, as espoused by Kasada et al. (US 2017/0186460 A1), it would have been obvious to one of ordinary skill in the art to provide the features of the instant application's claimed invention, which are shown by Kasada et al. (US 2017/0186460 A1), into the inventions claimed invention of copending Application No. advantageously "accurately record information on a magnetic tape and/or accurately reproduce information that has been recorded on a magnetic tape" "even when the position of the magnetic tape fluctuates in the direction of width relative to the magnetic head." See paragraph [0009] of Kasada et al. (US 2017/0186460 A1).  
As per claim 11 of the instant application, assuming that Kasada et al. (US 2017/0186460 A1) does not disclose wherein the magnetic tape is housed with a conventional magnetic tape cartridge, and/or, as per claim 17, wherein a  magnetic tape apparatus is provided comprising: a magnetic tape; a reading element unit; and75 an extraction unit, wherein the magnetic tape is the magnetic tape according to claim 1, wherein the reading element unit includes a plurality of reading elements each of which reads data from a specific track region including a reading target track in a track region included in the magnetic tape, and wherein the extraction unit performs a waveform equalization process with respect to each reading result for each reading element, to extract, from the reading result, data derived from the reading target track, Official notice is taken that magnetic tape cartridges and/or magnetic tape apparatuses, as set forth in claims 11 and 17 of the instant application, are notoriously old and well-known and ubiquitous in the art; such Officially noticed fact being capable of instant and unquestionable demonstration as being well-known.
	It would have been obvious to one of ordinary skill in the art at to simply utilize the magnetic tape combination of Kasada et al. (US 2017/0186460 A1) and copending Application No. 16/368,199 within a magnetic tape cartridge and used within its intended operating environment of a magnetic tape apparatus, as set forth in claims 11 and 17 of the instant application, in order to simply protect the magnetic tape and to further provide an apparatus which is capably of reading out the information set forth in such a magnetic tape with the known supra, in a known protective housing (cartridge) in a known magnetic tape apparatus environment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688